McINERNEY, Justice
(concurring specially on rehearing) :
As correctly noted in the majority opinion, the contentions of error relied on for reversal of the judgment of the trial court ■“are premised on the general proposition that Guardian had the necessary vouchers and receipts and would have produced the same if the court had granted her the necessary time.” This premise is not legally sound based on the record presented herein.
The record reflects that the clear, mandatory provisions of 58 O.S. 1961, § 550 were originally brought to the attention of Guardian by supplemental objections, and requests filed April 29, 1963. After Guardian obtained the approval of the accounts by the county court without producing vouchers, an appeal was taken by protestants to District Court, a pre-trial hearing was held on August 7, 1963 and at that time the trial was set for ten weeks later on October 23, 1963. The Guardian proceeded to trial on that date without, according to the record, any request for a continuance predicated upon the physical disability or illness of her attorney, which assertion was first made only after the cross-examination of Guardian and immediately before resting her case after the colloquy referred to in the dissent, and made absolutely no attempt to support her account with vouchers in compliance with 58 O.S.1961 § 550. Guardian, who had married since her appointment and whose name was now Cole, testified, on cross-examination, as follows:
“Q: Mrs. Cole, I’ll ask you whether or not you have within your control all of the bank statements, can-celled checks and deposit slips reflecting your actions since you. were appointed as Guardian ?
A: Yes.
Q: Where are they?
A: They are at, well, you’ll just have to go (to) the records and get the records. I don’t have the deposit slips myself, no.
Q: Do you know where they are ?
A: They are with my attorney.
Q: Mr. Wilson has them ?
A: He’s my attorney.
Q: To the best of your knowledge, are all of those available for the entire period? ■
A: Yes, sir.”
The: record reflects a total indifference to the obligation to produce the vouchers, not an inability to do so. The record does not reflect that vouchers were ever produced in support of the motion to reopen and there are no vouchers contained in the record by offer of proof to even demonstrate their existence. Reversal of this case on this record would be sheer speculation by this court that proper vouchers do, in fact, exist and that Guardian might, at a later time, choose to produce such vouchers. The record is not inconclusive in establishing whether the Guardian has failed to properly account; the record is conclusive that she did not properly account, and that she offered no legal or equitable-excuse for her failure to comply with the provisions of 58 O.S. 1961, § 550, which provisions are mandatory upon both the litigAnts and the trial court.
*910Considering the record, this case falls-within the observation made in In re Lewis’ Estate, 81 Okl. 240, 196 P. 341, on page 346, wherein we said:
“It does appear that the guardian was like numerous other guardians who have an erroneous idea' that when they are appointed guardian they become the owner of the ward’s property * *■
The trial court could not approve the account without vouchers in view of 58 O.S. 1961, § 550; there was no abuse of discretion in not continuing the trial of the case when the Guardian was given over ten weeks after the setting of the case' for trial to prepare aild her attention'had been drawn to both the, specifically contested items and‘the statute; and there-was no error for review by this court, under all the above circumstances without Guardian showing the actual existence of vouchers by an 'offer or tender of vouchers which could be included in the record.-
I am.authorized to state that-JACKSON, C. J.,' and IRWIN, V. C. J., and HODGES and LAVENDER, JJ., concur in the views herein expressed.